Citation Nr: 1100452	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-09 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) and bipolar 
disorder.  

2.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of service-connected 
disability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to July 1974 
and from June 1991 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2007 and August 2008 decisions rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the April 2007 decision, the RO 
granted service connection and assigned an initial 10 percent 
disability rating for PTSD.  That rating was later increased to 
30 percent.  The disability rating was effective since April 
2003.  In the August 2008 decision, the RO granted service 
connection for bipolar disorder on the basis that the disability 
was aggravated by the service-connected PTSD.  Due to the 
overlapping psychiatric symptomatology, the 30 percent disability 
rating was continued.  It is significant, however, that the 
effective date for the grant of service connection for bipolar 
disorder was November 1, 2007.  

In July 2009, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of record.  
During the hearing, the Veteran submitted additional evidence 
accompanied by a waiver of initial RO review of such evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required prior to 
making a determination in these matters.  

First, as it pertains to the claim for an increased disability 
rating, during the hearing before the undersigned, the Veteran 
indicated that the service-connected PTSD and bipolar disorder 
had increased in severity since the most recent VA examination.  
In particular, the Veteran stated that following the December 
2008 VA examination, he was prescribed Clonazepan for control of 
his psychiatric symptomatology.  He indicated that due the 
severity of his symptoms, the dosage was increased.  (See Hearing 
Transcript at 4.)  He reported that the dosage was increased due 
to problems with agitation.  He also stated that the degree of 
social interactions reported in the December 2008 VA examination 
was exaggerated and that he had very little contact with others.  
His statements are deemed credible.  In addition, the Veteran is 
considered competent to report the observable manifestations of 
his claimed disability.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Hence, a contemporaneous VA examination is 
needed to evaluate the disability.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one).  

More importantly, there appears to be a disparity in the evidence 
regarding the effect of the service-connected disabilities on the 
Veteran's ability to maintain employment.  For instance, the 
Veteran has indicated that he has not worked since 1995.  (See 
Hearing Transcript at 14.)  He is considered disabled for Social 
Security disability purposes due to his bipolar disorder.  In 
connection with that claim for benefits, he submitted statements 
from VA practitioners dated in November 1998, April 2000, and 
August 2002, indicating that he is permanently and totally 
disabled due to bipolar disorder.  Finally, he has been 
adjudicated by VA as incompetent to handle his benefits.  This 
evidence appears, however, at odds with current VA examination 
results.  For instance, during both the March and December 2008 
VA examinations, the examiner noted that the bipolar disorder was 
in the moderate to severe range of symptoms and warranted a 
Global Assessment of Functioning (GAF) score of 50.  A GAF score 
of 50 is indicative of serious impairment in social and 
occupational functioning.  The examiner also indicated that the 
bipolar disorder "might at times cause him to be unemployable."  

Given such, the Board finds that additional examination and 
opinion is required prior to making a determination on the merits 
of the claim.  

While this matter is being remanded for other reasons, on remand, 
the RO should obtain updated VA outpatient treatment records for 
the period since June 2008.  

In addition, the Veteran is reminded that it remains his 
responsibility to submit evidence to support his claim.  
38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
VA outpatient treatment records for the 
period since June 2008.  

2.   Thereafter, after all available 
records and/or responses received have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination by a psychiatrist.  The 
entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include psychological 
testing, if deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.

The examiner should specifically render 
findings with respect to the existence and 
extent of occupational and social 
impairment that is due to the service-
connected PTSD and bipolar disorder.  The 
examiner should also (a) render a multi-
axial diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and an explanation of what the score 
means; and (b) the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that the Veteran's 
service-connected PTSD and bipolar disorder 
disabilities renders him unable to obtain 
or retain substantially gainful employment.  
The physician must render the requested 
opinion without regard age or the impact 
of any nonservice-connected 
disabilities. 

In addition, the examiner should review the 
Social Security disability determination 
findings and express any agreement or 
disagreement with the findings therein.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.  

3.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO/AMC should 
readjudicate the claims for an initial 
rating for PTSD with bipolar disorder in 
excess of 30 percent and entitlement to 
TDIU in light of all pertinent evidence and 
legal authority.   

4.  If the benefits sought on appeal remain 
denied, the RO/AMC must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's/AMC's determinations) and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


